Citation Nr: 0202632	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1953, from February 1955 to May 1956, and from May 1959 to 
May 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April and October 1999 RO rating decisions that denied 
special monthly pension based on the need of regular aid and 
attendance or at the housebound rate. The issue of 
entitlement to special monthly pension at the housebound rate 
is moot in light of the Board's grant of entitlement to 
special monthly pension based on the need of regular aid and 
attendance in this decision.


FINDINGS OF FACT

1.  The veteran's primary disabilities include a bilateral 
eye disability, emphysema, a psychiatric disability, and 
arthritis of the cervical and lumbar spine.

2.  His bilateral eye disability produces concentric 
contraction of the visual fields to 5 degrees or less in both 
eyes.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance are met.  
38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 3.351(c)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for special 
monthly pension based on the need of aid and attendance.  In 
this case, the extensive record on appeal demonstrates his 
entitlement to the requested benefit and there is no need for 
additional development.  As this decision grants the entire 
benefit sought on appeal, no hearing will be scheduled.


A.  Factual Background

The veteran underwent VA examinations in 1985.  At a VA 
psychiatric examination in May 1985, he was found to have a 
personality disorder, paranoia, and anxiety.  At a VA medical 
examination in October 1985, he complained of pain in both 
sacroiliac joints.  X-rays of the lumbar spine revealed 
degenerative changes.  An ophthalmology consultation, 
including visual field testing, showed that he was blind in 
the left eye.  The diagnoses on the report of general medical 
examination were blindness of the left eye, degenerative 
arthritis of the thoracolumbar spine, and depression and 
anxiety neurosis.

A July 1986 RO rating decision determined that the veteran 
was permanently and totally disabled for pension purposes, 
effective from May 1985.

VA medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990's, 2000, and 
2001.  The more salient medical reports are discussed below.

A VA report of the veteran's outpatient treatment in June 
1999 notes a long history of alcohol problems and that he 
reported not drinking.  It was noted that he had no income 
and had disposition problems.  A GAF score of 40 was 
assigned.

The veteran underwent various VA examinations in June 1999.  
At a psychiatric examination, the diagnoses were age-related 
cognitive decline; history of alcohol dependence, in 
remission; history of major depressive disorder, recurrent; 
and paranoid personality disorder.  The GAF (global 
assessment of functioning) score was 65.  The examiner noted 
that the veteran had some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioned pretty well, able to relate to his neighbors and 
family members without difficulty, for example.

In June 1999, the veteran underwent a brain and spinal cord 
examination.  There was some decreased sensation in the left 
ulnar dorsum of the hand.  He had some paranoid features.  
The diagnoses were status post cerebrovascular accident with 
lacunar infarct on the anterior limb of the left internal 
capsule and 2 lacunar infarcts on the basal ganglia; and 
tension cephalgia.

The veteran underwent a VA medical examination in June 1999 
to determine the nature and extent of any disorder of the 
respiratory system.  Pulmonary function testing revealed 
forced vital capacity of 99.1% predicted, forced expiratory 
volume in one second of 72.4% predicted, and a ratio of 
forced expiratory volume after one second to forced vital 
capacity of 56% predicted.  The testing revealed moderate 
airflow obstruction, mild hypoxemia, moderate obstructive 
pulmonary impairment, and mild arterial hypoxemia.  The 
diagnosis was emphysema secondary to smoking.

The veteran underwent VA examination of his spine in June 
1999.  X-rays of the cervical spine revealed degenerative 
joint disease.  There was full range of motion of the 
cervical spine.  Range of motion studies done by the physical 
therapy revealed slight limitation of motion of the fingers 
of the hands, wrists, and cervical spine.

The veteran underwent a VA medical examination to determine 
his need for aid and attendance in June 1999.  It was noted 
that his wife had died in the previous year and that he had 
suffered a stroke in the same year.  There was full range of 
motion of the upper and lower extremities.  He was able to 
walk without the assistance of another person.  The veteran 
reported leaving his home once or twice a day to walk his 
dog.  The diagnoses were degenerative joint disease of the 
cervical spine, status post lacunar infarct, paranoid 
personality disorder, and emphysema.

The veteran underwent a VA eye examination in August 1999.  
Visual acuity in the right eye was 20/400 (near) and 20/100 
(distant).  Visual acuity in the left eye was 20/800 (near) 
and 10/200 (distant).  Visual field testing showed a complete 
constriction of the field in both eyes to 5 degrees.  The 
diagnoses were refractive error and questionable hysterical 
fields.

A VA medical report shows that the veteran underwent new 
visual field testing in March 2000.  The visual fields showed 
constriction of the field in both eyes to 5 degrees.  It was 
noted that the veteran did not appear to be malingering.

In a May 2000 addendum, the March 2000 examiner noted that a 
diagnosis for the veteran's eye problems was undetermined.  
The veteran would not respond to questions on the III4E, so 
the V4E was used.  Static perimetry and confrontation visual 
field suggested visual field may be "better than 
demonstrated on testing."

VA medical reports of the veteran's outpatient treatment in 
the 1990's, 2000, and 2001 reveal the presence of other 
disabilities that produce mild impairment. 


B.  Legal Analysis

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b).

For the purpose of special monthly pension, a veteran will be 
considered to be in need of regular aid and attendance if he 
is blind or so blind as to have corrected visual acuity of 
5/200 or less in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1).

A review of the evidence indicates that the veteran's primary 
disabilities include a bilateral eye disability, emphysema, a 
psychiatric disability, and arthritis of the cervical and 
lumbar spine.  The facts in this case do not establish that 
the veteran factually meets the criteria for aid and 
attendance as set forth elsewhere in 38 C.F.R. § 3.352, but 
do show that he is so blind as to have concentric contraction 
of the visual fields of both his eyes to 5 degrees.  His 
blindness in both eyes alone is sufficient to establish his 
entitlement to special monthly pension based on need of aid 
and attendance.  38 C.F.R. § 3.351(c)(1). 

The VA reports of the veteran's eye examinations in August 
1999 and March 2000 indicate that the concentric contraction 
of the visual field of both eyes might be better than 5 
degrees, but the required degree of contraction was found on 
both examinations, and the March 2000 examiner noted the 
veteran did "not appear to be malingering."  A follow-up 
response from that examiner indicates that the visual fields 
might be better than demonstrated on testing, but this leaves 
the Board with the test results, and only speculation that 
those results might be inaccurate.  The overall evidence is 
essentially in equipoise on the question of whether the 
concentric contraction of the veteran's fields is to 5 
degrees or less.  Under the circumstances, the question is 
resolved in favor of the veteran with application of the 
benefit of the doubt doctrine.  VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence supports the veteran's claim for special monthly 
pension based on the need of aid and attendance, and the 
claim is granted.




ORDER

Special monthly pension based on the need for aid and 
attendance is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

